Exhibit 23.1 CRI CARR RIGGS & INGRAM Carr, Riggs & Ingram, LLC 7550 Halcyon Summit Drive Montgomery, Alabama36117 CPAs and Advisors (334) 271-6678 (334) 271-6697 (fax) www.cricpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-188268 on Form S-8 of Charter Financial Corporation of our report dated July 1, 2013, relating to the financial statements and supplemental schedule of the Charter Bank 401(k) Plan as of and for the year ended December 31 , 2012, which appear in this Form 11-K. /s/ Carr, Riggs & Ingram, LLC Montgomery, Alabama July 1, 2013
